DETAILED ACTION

                                                                  Priority
1.     Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) — (d), which papers have been placed of record in the file. Oath/Declaration
Oath/Declaration
2.	Oath and declaration filed on 3/11/2022 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 12/20/2021  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Objections
4  .Claim 16 is   objected to because of the following informalities: “a computer program” should be “ a non transitory computer readable storage medium”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Legerton et al (7,918,558 B1) in view of SDakin et al (Vol. 6 34514, 4 October 2016).
 Regarding claim 1, Legerton discloses  (refer to figure 1)  method for determining a contrast sensitivity threshold of eyes of a user (abstract) , the method comprising: providing a dataset of track data, wherein the track data  (reference 291)contains data of eye movements obtained by eliciting an optokinetic nystagmus in the eyes of the user by stimulating the eye movements with a stimulus  (101) (column 5, lines 42-46), wherein the track data are related to a particular contrast and a particular spatial frequency of the stimulus (column 5,lines 54-column 6 , line 9); estimating at least one velocity component of the eye movement from the track data for the particular contrast and the particular spatial frequency of the stimulus; comparing the velocity component of the eye movement for the track data with a velocity threshold; determining the contrast sensitivity threshold of the eyes of the user (column 3, lines 24-40).
Legerton discloses all of the claimed limitations except  further comparing a fraction of the track data which exceeds the velocity threshold with a fractional threshold for the dataset, wherein the fraction of the track data which exceeds the fractional threshold is classified as eliciting the optokinetic nystagmus at the particular contrast of the stimulus, and wherein the contrast sensitivity threshold of the eyes of the user is determined by applying the velocity threshold and the fractional threshold.
S Dakinet et  al discloses  further comparing a fraction of the track data which exceeds the velocity threshold with a fractional threshold for the dataset, wherein the fraction of the track data which exceeds the fractional threshold is classified as eliciting the optokinetic nystagmus at the particular contrast of the stimulus, and wherein the contrast sensitivity threshold of the eyes of the user is determined by applying the velocity threshold and the fractional threshold (.i.e., bridging pp 3-4, Measurement of OKN).
It would have been obvious to the person of the skill in the art , namely when the same result is to be achieved  , to apply these features with corresponding effect to a device or method  of Legerton et al as taught by S Dakinet et  al. 
Regarding claim 2, combination of Legerton et al  in view of SDakin et al  discloses wherein the velocity threshold and the fractional threshold are independent from the user (page 3, “Saccade threshold” as velocity threshold ,0.5 for Ce as fraction threshold),cl12 (first paragraph on p4), cl 8,cl.10,13(page 3paragraph of Measurement of OKN”) .  
Regarding claim 3, combination of Legerton et al  in view of SDakin et al  discloses wherein the velocity threshold and the fractional threshold are dependent from an eye tracker configured to record the track data .  
Regarding claim 4,  combination of Legerton et al  in view of SDakin et al  discloses further comprising: splitting the dataset into at least two subsets for the contrast and the spatial frequency of the stimulus; and processing each of the at least two subsets separately (Cl.4 : col.5, I54-59).  
Regarding claim 5, combination of Legerton et al in view of SDakin et al discloses further comprising: applying a saccade filter to remove track data from the dataset which refer to saccadic quick phases contained in the optokinetic nystagmus .  
Regarding claim 6, combination of Legerton et al in view of SDakin et al discloses wherein the dataset is smoothed.  
Regarding claim 7, combination of Legerton et al  in view of SDakin et al  discloses wherein the stimulus exerts a motion in at least one direction(col.5,lanes 47-53).  
Regarding claim 8, combination of Legerton et al  in view of SDakin et al  discloses further comprising: presenting an optokinetic nystagmus (OKN) drum to the user; or presenting an image of a moving OKN drum to the user as virtual reality by providing at least one of a virtual reality headset, an augmented reality overlay, or a mobile communication device.  
Regarding claim 9, combination of Legerton et al  in view of SDakin et al  discloses wherein a different stimulus is used to exert the motion in a horizontal direction and in a vertical direction, respectively (col.3, lines 41-48).  .  
Regarding claim 15, combination of Legerton et al  in view of SDakin et al  discloses further comprising: measuring a luminance level of the stimulus, wherein the contrast sensitivity threshold is determined as an absolute contrast sensitivity threshold by considering a measured value for the luminance level of the stimulus ( par bridging col4.4  and 5).    
 Regarding claim 16, Legerton discloses  (refer to figure 1)  product comprising executable instructions for performing a method for determining a contrast sensitivity threshold of eyes of a user(abstract), the method comprising: providing a dataset of track data, wherein the track data contains data of eye movements obtained by eliciting an optokinetic nystagmus in the eyes of the user by stimulating the eye movements with a stimulus(101) (column 5, lines 42-46), wherein the track data are related to a particular contrast and a particular spatial frequency of the stimulus; estimating at least one velocity component of the eye movement from the track data for the particular contrast and the particular spatial frequency of the stimulus; comparing the velocity component of the eye movement for the track data with a velocity threshold; determining the contrast sensitivity threshold of the eyes of the user(column 3, lines 24-40).
 Legerton discloses all of the claimed limitations except  further comparing a fraction of the track data which exceeds the velocity threshold with a fractional threshold for the dataset, wherein the fraction of the track data which exceeds the fractional threshold is classified as eliciting the optokinetic nystagmus at the particular contrast of the stimulus, and wherein the contrast sensitivity threshold of the eyes of the user is determined by applying the velocity threshold and the fractional threshold.
S Dakinet et  al discloses  further comparing a fraction of the track data which exceeds the velocity threshold with a fractional threshold for the dataset, wherein the fraction of the track data which exceeds the fractional threshold is classified as eliciting the optokinetic nystagmus at the particular contrast of the stimulus, and wherein the contrast sensitivity threshold of the eyes of the user is determined by applying the velocity threshold and the fractional threshold (.i.e., bridging pp 3-4, Measurement of OKN).
It would have been obvious to the person of the skill in the art , namely when the same result is to be achieved  , to apply these features with corresponding effect to a device or method  of Legerton et al as taught by S Dakinet et  al.
Regarding claim 17, Legerton discloses  (refer to figure 1) a for determining a contrast sensitivity threshold of eyes of a user (abstract), the device comprising: a screen(100)  configured to display a stimulus (101), wherein the stimulus is designated for eliciting an optokinetic nystagmus in the eyes of the user (column 2, lines 50-54); an eye tracker (291)configured to record eye movements of the eyes of the user; and an evaluation unit (293), wherein the evaluation unit is configured to: provide a dataset of track data, wherein the track data contains data of the eye movements, wherein the eye movements are stimulated by a stimulus which is configured to elicit an optokinetic nystagmus in the eyes of the user, wherein the track data are related to a particular contrast and a particular spatial frequency of the stimulus(column 5, lines 54-column 6, line 9); estimate at least one velocity component of the eye movement from the track data for the particular contrast and the particular spatial frequency of the stimulus; compare the velocity component of the eye movement for the track data with a velocity threshold; determine the contrast sensitivity threshold of the eyes of the user.
 Legerton discloses all of the claimed limitations except  further comparing a fraction of the track data which exceeds the velocity threshold with a fractional threshold for the dataset, wherein the fraction of the track data which exceeds the fractional threshold is classified as eliciting the optokinetic nystagmus at the particular contrast of the stimulus, and wherein the contrast sensitivity threshold of the eyes of the user is determined by applying the velocity threshold and the fractional threshold.
S Dakinet et  al discloses  further comparing a fraction of the track data which exceeds the velocity threshold with a fractional threshold for the dataset, wherein the fraction of the track data which exceeds the fractional threshold is classified as eliciting the optokinetic nystagmus at the particular contrast of the stimulus, and wherein the contrast sensitivity threshold of the eyes of the user is determined by applying the velocity threshold and the fractional threshold (.i.e., bridging pp 3-4, Measurement of OKN).
It would have been obvious to the person of the skill in the art , namely when the same result is to be achieved  , to apply these features with corresponding effect to a device or method  of Legerton et al as taught by S Dakinet et  al.
Regarding claim 18, combination of Legerton et al  in view of SDakin et al  discloses wherein the screen and the eye tracker are integrated in a virtual reality headset, in smart glasses, or in a mobile communication device, and wherein the evaluation unit is contained by at least one of the virtual reality headset and the mobile communication device. (column 2, lines 50-67).  
Allowable Subject Matter
6.     Claim 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.    The following is a statement of reasons for the indication of allowable subject matter: where in the velocity component is estimated separately for a horizontal eye movement and a vertical eye movement, wherein the horizontal eye movement follows the motion of the stimulus in the horizontal direction, and wherein the vertical eye movement follows the motion of the stimulus in the vertical direction and   further comprising: estimating the velocity threshold and the fractional threshold in a calibration process in which the contrast sensitivity is determined in a same manner with at least two different users, wherein same contrasts and same spatial frequencies of a same stimulus are utilized.
Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/16/2022